                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  RONALD EDWARD KILLEBREW,                      )
                                                )
          Plaintiff,                            )
                                                )        Case No. 2:18-cv-2139-JPM-cgc
  v.                                            )
                                                )
  VA LOUISVILLE REGIONAL BENEFIT                )
  OFFICE,                                       )
                                                )
         Defendant.                             )
                                                )



       ORDER ADOPTING THE REPORT AND RECOMMENDATION TO DISMISS
                        PLAINTIFF’S COMPLAINT



        Before the Court is the Report and Recommendation filed by U.S. Magistrate Judge

Charmiane G. Claxton on November 7, 2018. (ECF No. 10.) In the Report and Recommendation,

the Magistrate Judge recommends that Plaintiff’s pro se Complaint be DISMISSED pursuant to

28 U.S.C. § 1915 for failure to state a claim upon which relief may be granted. (ECF No. 10 at

PageID 23.) The Magistrate Judge also recommends the Court CERTIFY, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal in this matter by Plaintiff would not be taken in good faith and

Plaintiff may not proceed on appeal in forma pauperis.


        “Within 14 days after being served with a copy of the recommended disposition, a party

may serve and file specific written objections to the proposed findings and recommendations.”

Fed. R. Civ. P. 72(b)(2). Plaintiff Ronald Edward Killebrew has not filed any objections to the
Report and Recommendation, and the time for filing objections expired on November 21, 2018.

See Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).


       “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee note.       On clear-error review of the Magistrate Judge’s Report and

Recommendation, the Court hereby ADOPTS the Report and Recommendation in its entirety.

Accordingly, Plaintiff’s Complaint is DISMISSED for failure to state a claim upon which relief

may be granted and it is CERTIFIED that any appeal in this matter by Plaintiff would not be taken

in good faith. Plaintiff may not proceed on appeal in forma pauperis.


       IT IS SO ORDERED, this 10th day of December, 2018.

                                                       /s/ Jon P. McCalla
                                                     JON P. McCALLA
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
